In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-683V
                                   Filed: November 13, 2015
                                          Unpublished

****************************
REBECCA GUY,                               *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Damages
                                           *     Decision Based on Proffer;
                                           *     Concession; Influenza (“Flu”)
SECRETARY OF HEALTH                        *     Vaccination; Shoulder Injury Related
AND HUMAN SERVICES,                        *     to Vaccine Administration (“SIRVA”);
                                           *     Special Processing Unit (“SPU”)
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Gordon Elliot Shemin, U.S. Department of Justice, Washington, DC, for respondent.

         RULING ON ENTITLEMENT AND DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 30, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that the influenza [“flu”] vaccination that she
received on September 17, 2014 caused her to suffer a shoulder injury. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On November 12, 2015, respondent filed a Rule 4(c) Report and Proffer on
Damages in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report and Proffer on Damages at 1 (ECF No. 18).
Specifically, respondent “has concluded that petitioner’s alleged injury is consistent with
shoulder injury related to vaccination administration (SIRVA), and that it was caused in
fact by the flu vaccine she received on September 18, 2014.” Id. at 3. Respondent


1
  Because this unpublished ruling and decision contains a reasoned explanation for the action in this
case, the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified
material fits within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
further indicates that “petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 4.

        Additionally, “[b]ased upon the evidence of record, respondent proffers that
petitioner should be awarded $75,000.00” in compensation. Respondent’s Rule 4(c)
Report and Proffer on Damages at 4. Respondent represents that petitioner agrees
with the proffered award. Id.

       In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation. Further, based on
the record as a whole, the undersigned finds that petitioner is entitled to an award
as stated in Respondent’s Rule 4(c) Report and Proffer on Damages.

      Pursuant to the terms stated in Respondent’s Rule 4(c) Report and Proffer on
Damages at 4, the undersigned awards petitioner a lump sum payment of
$75,000.00 in the form of a check payable to petitioner, Rebecca Guy.3 This
amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
 “Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
pain and suffering, and future lost wages.” Respondent’s Rule 4(c) Report and Proffer on Damages at 4.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2